Concurring Opinion by
Montgomery, J.:
I readily concur in the majority opinion written by my colleague, Judge Jacobs. This matter came before the County Court on an application for support of the wife alone. The child was then in the custody of the father and adequately supported by him. Therefore that court did not have jurisdiction to determine the right to her custody because that court’s jurisdiction to determine the custody of children aside from juvenile proceedings not here involved is limited to cases where the court has first acquired jurisdiction in matters relating to their maintenance. Such jurisdiction cannot be established by making an order for support after the matter of custody has been decided. Commonwealth ex rel. Conley v. Conley, 189 Pa. Superior Ct. 611, 152 A. 2d 282 (1959); Commonwealth ex rel. Berardino v. Berardino, 97 Pa. Superior Ct. 380 (1929).